770 F.2d 165
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PETER ANDREW DOUGLASS, JR., PLAINTIFF-APPELLANT,v.GORDON D. BAAS, PROBATION AGENT, DEFENDANT-APPELLEE.
NO. 85-1276
United States Court of Appeals, Sixth Circuit.
7/12/85

W.D.Mich.
APPEAL DISMISSED
ORDER
BEFORE: MERRITT, MARTIN and WELLFORD, Circuit Judges.


1
This matter is before the Court upon consideration of the appellant's response to this Court's show cause order.


2
It appears from the record that the judgment was entered January 21, 1985.  The notice of appeal filed on March 29, 1985 was 37 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.  The alleged failure of appellant to receive page one of the district court's opinion until March 20, 1985, does not relieve appellant from timely filing a notice of appeal.  See Pryor v. Marshall, 711 F.2d 63 (6th Cir. 1983).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.  Appellant did not seek an extension of time for filing his notice of appeal within the time period provided by Rule 4(a)(5), Federal Rules of Appellate Procedure; and, therefore, the district court is without authority to grant the appellant an extension of time.


4
It is ORDERED that appeal number 85-1276 docketed from the March 29, 1985, notice of appeal be and it hereby is dismissed to lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.